Citation Nr: 0403487	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  92-53 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. What evaluation is warranted for post-traumatic stress 
disorder (PTSD), from November 23, 1992?

2. Entitlement to an effective date prior to March 18, 1998, 
for a 50 percent disability evaluation for PTSD.

3. Entitlement to a total rating for compensation purposes 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

By a decision dated in August 1994, the Board granted an 
initial evaluation of 30 percent for PTSD.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court), and by an Order dated in April 
1996, the Court vacated that part of the August 1994 Board 
decision that denied an initial evaluation in excess of 30 
percent.

In March 2000, a rating decision increased the evaluation for 
PTSD to 50 percent, effective March 18, 1998.  The veteran 
appealed the effective date of the increase.

By a decision dated in April 2001, the Board denied an 
initial evaluation in excess of 30 percent from November 23, 
1992, an effective date prior to March 18, 1998, for a 50 
percent evaluation for PTSD, and TDIU.  The veteran appealed 
these issues to the Court and in an Order dated in April 
2003, the Court vacated the Board's April 2001 decision and 
remanded the issues for readjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

In its April 2003 Order, the Court found that VA had not 
complied with the provisions of the Act and cited to three 
specific deficiencies.  First, the Court indicated that there 
were no documents that specifically informed the veteran of 
what evidence was needed to substantiate his claim, as 
required by the notice requirements of 38 U.S.C.A. § 5103(a).  
Second, no document addressed which evidence the Secretary 
would seek to obtain and which evidence the claimant would 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, the Court found that the Board's discussion 
of the provisions of 38 U.S.C.A. § 5103(a) was inadequate, in 
light of the requirements of Charles v. Principi, 16 Vet. 
App. 370 (2002).

As there has been no formal notice from the RO in the manner 
outlined by the Court, a remand is necessary to ensure full 
compliance with the notice provisions of the VCAA.  

Furthermore, the Board finds that additional development is 
necessary to assist the veteran in obtaining evidence in 
support of his claims.  An application for increased 
compensation based on unemployability dated in June 2000 
indicated the veteran earned $19,996.80 in the preceding 12-
month period.  Since it is unclear whether this amount 
reflects net or gross income, more detailed income 
information to cover this period plus all subsequent years 
leading up to the present time should be obtained.

A Board remand dated in March 1998 requested that that the 
veteran's file be reviewed by the individuals who examined 
him on January 2, 1997, and the social worker who conducted 
the VA Social and Industrial Survey on February 25, 1997.  
Each examiner was requested to again review the veteran's 
claims folders and offer an opinion whether recent 
examinations or evidence changed any previously expressed 
opinions.  The group of examiners was also asked to meet 
together to issue a single consolidated opinion that 
reconciled the conflict concerning the degree of disability 
associated with PTSD, and opine as to unemployability.  The 
record shows the aforementioned was accomplished, however, a 
physician other than the one who conducted the PTSD 
examination reviewed the file with the social worker.  

Although the substitution of physicians is arguably 
noncompliance with the remand, as defined by Stegall v. West, 
11 Vet. App. 268 (1998), and the Court held that the veteran, 
as a matter of law, has the right to compliance to remand 
order, remanding the issues on this basis would serve no 
useful purpose.  Full compliance with this specific remand 
instruction, at this juncture, is not feasible since the PTSD 
examiner from January 2, 1997, is no longer employed by VA.  

Moreover, the Board notes that the evidence that was to be 
reviewed is no longer current, and that new examinations are 
necessary to ascertain any changes in his disability.  As 
previously noted, the social and industrial survey was 
conducted with the veteran in February 1997.  In February 
2000, the social worker reviewed the results of her prior 
survey and restated her previous findings.  Since the review 
merely revisited findings that are nearly seven years old and 
did not involve an assessment of the veteran's current 
situation, the appellant should be interviewed for another 
social and industrial survey.

Similarly, the veteran has not undergone a VA examination to 
assess the level of impairment due to PTSD since October 
1999.  Since four years have passed since the examination, 
that the examination may no longer reflect the veteran's 
current symptomatology and level of impairment.  In addition, 
an opinion is necessary that takes into account all of his 
service-connected disabilities to determine the impact they 
have on the appellant's ability to obtain gainful employment.  
For this reason, the veteran should be scheduled for 
additional VA examinations.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
submit tax returns from the year 2000 to 
the present along with documentation of 
business expenses incurred during those 
years that reduced his earned income.  
The veteran should also be asked to 
identify all VA and non-VA healthcare 
providers that have treated him for PTSD 
since October 1999.  Obtain records from 
each healthcare provider the veteran 
identifies for association with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a written 
notation to that effect should be placed 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159; Quartuccio.  
Compliance requires that once a 
substantially completed claim has been 
received, the veteran be notified, by 
letter, of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the claim.  A 
general form letter that does not address 
the specifics of the case is not 
acceptable.  The RO must indicate which 
portion of that information and evidence, 
if any, is to be provided by the 
claimant, and which portion, if any, the 
Secretary will attempt to obtain on his 
behalf.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159; Quartuccio, they 
should be given the opportunity to 
respond. 

3.  After the above development has been 
completed, to the extent possible, the 
veteran should be afforded a general 
medical examination, and a psychiatric 
examination to determine the nature and 
severity of his PTSD.  The claims folders 
and a complete copy of this remand must 
be made available to the physicians for 
review in conjunction with the 
examinations.  A notation to the effect 
that the records were reviewed should be 
included in the examination reports.  

Psychological testing should be ordered 
if deemed necessary by the psychiatrist.  
A complete history, as well as all 
subjective complaints and objective 
findings, must be reported in detail.  
Based on the evidence, the psychiatrist 
should render an opinion as to the effect 
PTSD has had on the appellant 
occupationally since 1992 to include what 
effect PTSD currently has on the 
veteran's social and industrial 
adaptability.  All findings and the 
complete rationale for all opinions 
expressed should be clearly set forth in 
the report.  If there are other recent 
opinions of record that are in conflict 
with the examiner's opinion, then they 
should be addressed in the report.  A 
Global Assessment Functioning (GAF) score 
should be provided that reflects the 
current level of functioning due solely 
to PTSD along with an explanation of the 
score assigned.

The physician conducting the general 
medical examination should report the 
veteran's complaints associated with his 
service-connected disabilities and 
describe current manifestations of the 
disorders.  The physician should offer an 
opinion as to the impact that the 
veteran's service-connected disabilities 
(PTSD, chronic diarrhea, and 
postoperative anal fistula, 
hemorrhoidectomy, intermittent 
incontinence, and chronic anal and rectal 
pain) have on his ability to obtain and 
maintain substantially gainful 
employment.  The examiner must also 
address whether these disabilities alone 
render him unemployable without regard to 
his age or the impact of any nonservice-
connected disorders.  All findings and 
the complete rationale for all opinions 
expressed should be clearly set forth in 
the report.  If there are other recent 
opinions of record that are in conflict 
with the examiner's opinion, then they 
should be addressed in the report.  

4.  The RO should also arrange for the 
veteran to undergo a VA social and 
industrial survey.  The social worker 
should comment on the degree of social 
and industrial impairment that the 
veteran experiences as a result of 
service-connected disabilities.  If there 
are other recent opinions of record that 
are in conflict with the examiner's 
opinion, then they should be addressed in 
the report.  The claims folders must be 
made available to the social worker for 
review in conjunction with the 
examination and the report should reflect 
that the records were reviewed.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim. 

6.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

7.  Upon ensuring that the provisions of 
the VCAA have been complied with, the RO 
should again review the claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board 


has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




